Title: To Thomas Jefferson from Benjamin Rush, 11 June 1803
From: Rush, Benjamin
To: Jefferson, Thomas


            
              Dear Sir, 
              Philadelphia June 11th: 1803.
            
            I have endeavoured to fulfil your Wishes by furnishing Mr Lewis with some inquiries relative to the natural history of the Indians. The enclosed letter contains a few short directions for the preservation of his health, As well as the health of the persons Under his Command.
            His mission is truly interesting. I shall wait with great solicitude for its issue. Mr: Lewis appears admirably qualified for it. May its Advantages prove no less honourable to your Administration, than to the interests of Science!
            The enclosed letter from Mr Sumpter contains some new Views of the present military arrangements of France & Great Britain. You need not return it.
            From Dear Sir yours very respectfully & sincerely
            
              Benjn: Rush
            
          